Case 6:19-cv-02372-CEM-EJK Document 40 Filed 04/03/20 Page 1 of 3 PagelD 149

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
GEORGE DOUGLAS METZ, II
Plaintiff,
Vv. Case No. 6:19-cv-2372-CEM-EJK
ORANGE COUNTY SHERIFF JOHN W.
MINA, Individually and as Orange County
Sheriff, CORPORAL PATRICIO GORIS,
Badge 5001 and SERGEANT ROBERT
SVITAK, Badge 1272,

Defendants.
/

MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT
MINA’S MOTION TO DISMISS AMENDED COMPLAINT

The Plaintiff, GEORGE DOUGLAS METZ, II (“Metz”), responds as follows to
Defendant ORANGE COUNTY SHERIFF JOHN W. MINA’s (“Mina”) Motion to Dismiss
Amended Complaint:

I. The Plaintiff's Monell Claim

In Count III of his Amended Complaint, Metz asserts that Sheriff Mina is responsible for
the deprivation of Metz’s constitutional rights by officers employed by Defendant Mina. As
such, constitutional deprivations were the result of a custom or practice tolerated by Defendant
Mina. Defendant Mina claims that Metz has failed to plead factual allegations sufficient to
support an official capacity claim against him. The Amended Complaint, however, does, indeed,
set forth a short and plain statement of Metz’s official capacity claim against Defendant Mina
which gives rise to Metz’s entitlement to relief. (See Fed.R.Civ.P. 8(a)(2)). Count III of the

Amended Complaint does, indeed, set forth sufficient allegations to support an official capacity
Case 6:19-cv-02372-CEM-EJK Document 40 Filed 04/03/20 Page 2 of 3 PagelD 150

claim against Defendant Mina. Specifically, paragraph 4 of the Amended Complaint alleges that
Defendant Mina, while acting under color of law, intentionally authorized, permitted and
tolerated the custom and practice of his deputies, including the Defendants Goris and Svitak, of
arresting citizens who are lawfully on public property. Metz further alleges in paragraph 24 of
the Amended Complaint that such custom and practice resulted from Defendant Mina’s failure to
appoint, promote, train and supervise his deputies regarding a citizen’s right lawfully to enter and
traverse public property without being subject to arrest for trespass. Although Defendant Mina
seeks to characterize these allegations as “conclusory,” they are allegations of fact which, for
purposes of ruling on Defendant Mina’s Motion to Dismiss, must be taken as true. Metz has
pleaded sufficient allegations to comply with the pleading requirement set forth in Fed.R.Civ.P.
8(a)(2) and, as such, Defendant Mina’s Motion to Dismiss Count III of the Amended Complaint
should be denied.
I. Sovereign Immunity

Defendant Mina maintains that he is entitled to sovereign immunity as to Metz’s claim
that Defendant Mina failed to provide adequate training of his deputies, including Defendants
Goris and Svitak. Defendant Mina correctly notes that in order to state a claim for negligent
training, Metz must allege facts sufficient to show that Mina was negligent in the implementation
or operation of the training at issue, i.e., training relating to the rights of citizens to access and
traverse public property. See, Mercado v. City of Orlando, 403 F.3d 1152, 1162 (11" Cir. 2005).
Metz complains, at paragraph 24 of the Amended Complaint that Defendant Mina failed to
provide any training to his deputies, including Defendants Goris and Svitak, as it relates to the

rights of citizens such as Metz to enter and traverse public property without facing arrest for
Case 6:19-cv-02372-CEM-EJK Document 40 Filed 04/03/20 Page 3 of 3 PagelD 151

trespass. It is the failure to train that is being alleged, and not a mere deficiency in the manner or
quality of such training.

Defendant next argues that he is entitled to immunity from tort liability inasmuch as his
decisions regarding training involve matters of governmental discretion to which the waiver of
sovereign immunity does not apply. See Lewis v. City of St. Petersburg, 260 F.3d 1260, 1266
(11" Cir. Fla. 2001). Defendant Mina’s argument in this regard is well taken only insofar as it
applies to Metz’s state law claim and not to his Monell claim.

II. Conclusion

Based on the foregoing, the Court is urged to enter an order denying Defendant Mina’s
Motion to Dismiss Metz’s Monell claim and granting the Motion to Dismiss as it relates to the
state law claim set forth in Court VI of the Amended Complaint.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on April 3, 2020, I electronically filed this document with the
Clerk of the Court by using the CM/ECF System, which will forward electronic copies to Bruce
R. Bogan, Esquire (bbogan@hilyardlawfirm.com), and to Melissa J. Sydow, Esquire
(mysdow@hilyardlawfirm.com), Hilyard, Bogan & Palmer, P.A., P.O. Box 4973, Orlando, FL

32802-4973.

/s/_ Vincent R. Pawlowski
VINCENT R. PAWLOWSKI, ESQUIRE
litigation@megajustice.com
Florida Bar Number 0747718
The Pawlowski Mastrilli Law Group
1718 E. 7" Ave., Suite 201
Tampa, FL 33605
(813) 242-4404
